 474DECISIONSOF NATIONAL LABOR RELATIONS BOARDACL Corporationd/b/a Atlanta Hilton&TowersandInternational Brotherhood of Firemen andOilers,AFL-CIO Local 288. Case 10-CA-2090810 February 1986DECISION AND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 6 August 1985 Administrative Law JudgeHutton S. Brandon issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, fmdings,l andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended' Order of the administrative lawjudge and orders that the Respondent, ACL Cor-poration d/b/a Atlanta Hilton & Towers, Atlanta,Georgia, its officers, agents, successors, and as-signs, shall take the action set forth in the Order.1We find it unnecessary to determine whether the three individualsclassified as operators are guards under the Act because even if they are,the Respondent would not be justified in withdrawing recognition fromthe Union. Guards are excluded in the unit description, and if the Re-spondent believes that certain individuals should be excluded because oftheir guard status, the proper procedure for determining the issue is unitclarification,not withdrawal of recognition See Board's Rules and Regu-lations, Secs 102.60(b) and 102.61(d).Member Dennis would consider employee turnover a factor in deter-mining the existence of objective considerations sufficient to justify with-drawal of recognition.Under all circumstances of the instant case, how-ever, she does not find the turnover rate dispositive.Victor A.McLemore, Esq.,for the General Counsel.John D. Marshall, Esq.,of Atlanta, Georgia, for the Re-spondent.Mr. Edward R. Draper,for the Charging Party.DECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge.This case was tried at Atlanta, Georgia, on 24 June1985.1The charge was filed by International Brother-hood of Firemen and Oilers, AFL-CIO Local 288 (theUnion) on 19 April. The complaint based on the chargewas issued by the Regional Director for Region 10 oftheNational Labor Relations Board on 24 May andIAll dates are in 1985 unless otherwise statedamended on 3 June at the hearing. The issue raised bythe complaint and the answer filed in response thereto iswhetherACL Corporation d/b/a Atlanta Hilton &Towers (Respondent or the Company) violated Section8(a)(5) and (1) of the National Labor Relations Act,when on or about 5 April it withdrew recognition fromthe Union and refused to bargain collectively with theUnion as representative of certain employees in a bar-gaining unit alleged to be appropriate. Resolution of theissue turns first on ascertainment of the appropriate unitand then the validity of Respondent's asserted "goodfaith doubt" of the Union's majority status.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe arguments at hearing by the parties and the brieffiled by Respondent, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent, a Georgia corporation,maintainsan officeand place of business located in Atlanta, Georgia, whereit is engaged in the operation of a hotel. During the cal-endar year preceding issuance of the complaint, Re-spondent in the course and conduct of its business re-ceived revenues in excess of $500,000 and purchased andreceived at its Atlanta, Georgia location goods valued inexcess of $50,000 directly from suppliers located outsidethe State of Georgia. The complaint alleges, Respond-ent's answer admits, and I find that Respondentis an em-ployer engaged incommerce within the meaning of Sec-tion 2(6) and (7) of the Act. The complaint further al-leges,Respondent further admits, and I further find thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The Undisputed FactsOn 1 November 1979 the Union filed a petition, Case10-RC-11941, seeking an election among employees ofRespondent in a unit of Respondent's property oper-ations department. Such employees were engaged essen-tially in custodial and maintenance functions. On 16 No-vember 1-979 Respondent and the Union entered into aStipulation forCertificationUpon Consent Electionagreement agreeing to an election in thefollowing unit:All full-time and regular part-time employees em-ployed by the employer at its Atlanta, Georgia fa-cility, in the Property Operations Department in-cluding electricians, TV technicians, mechanics, op-erators,plumbers helpers, carpenters, carpetmen,upholsterers, printers and locksmiths, but excludingalloffice clerical employees, professional employ-ees, guards, and supervisors as defined in the Act.The agreement was approved by the Regional Directoron 19 November 1979 and the election was held on 3January 1980. The Union was selected by a majority ofthe unit employees but Respondent filed timely objec-tions to the election. The Regional Director's report278 NLRB No. 76 ATLANTAHILTON 4 TOWERS475finding the objections to be without merit was sustainedby the Board and the Union certified on 26 February1980.Following certification, the Union and Respondent en-tered into negotiations and arrived at their first collec-tive-bargaining agreement which was made effective on29May 1980. Two successive bargaining agreementswere negotiated, the last being effective from 1 June1984 through the following 31 May.The Union, desiring to negotiate a new agreement tosucceed the one expiring 31 May, sent Respondent aletterdated 25 March, signed by Edward R. Draper,International representative of the Union, asking that Re-spondentmeet for negotiations.Respondent, throughWilliam Utnik, general manager of Respondent, by letterdated and mailed 28 March (but not received by theUnion until 6 April) declined the Union's request stating:This is to advise you that [Respondent] wishes toterminate its agreement with your union , as of theexpiration date of the current contract.Furthermore, [Respondent] can no longer recog-nize [the Union] as the exclusive representative ofour Property Operations Department employeessince it has a good faith doubt that your union hasthe support of a majority of those employees. In ad-dition, there is considerable doubt that the unit de-scribed in our contract with your union is an appro-priate one for collective bargaining.After receipt of Respondent's letter, Draper arrangeda meeting with unit employees on 19 April. During thecourse of that meeting, Draper requested and obtainedsignatures of some 14 unit employees on a petition signi-fying their desire that the Union be their collective-bar-gaining representative. By 24 April, Robert Grey, a unitemployee and the Union's shop steward, secured 5 otherunit employees' signatures on the petition and 1, that ofemployee Allan Hampton, on a union authorization card,thus- indicating union support by 20 of the 32 unit em-ployees employed by Respondent on 24 April.2The petition was returned to Draper by Grey about 26April.Draper sent a copy of the petition and authoriza-tion,card to Respondent on 29 April. However, Re-spondent through a letter from its attorney on 22 Maypersisted in its refusal to bargain further with the Unionclaiming the'signatures on the petition had been obtainedthrough threats,misrepresentation, - and coercion.Theletter also asserted that, "[A]s mentioned, in Mr. Utnik'sletter to you on March 28, 1985— we, have some doubtabout the appropriateness of the bargaining unit in viewof the Board's decision about appropriate units in the At-lantaHilton and Towers."Atlanta Hilton & Towers, 273NLRB 87 (1,984).B. The General Counsel's ContentionsBased on the foregoing facts, the General Counselargues, and the complaint alleges, that Respondent was -not privileged to withdraw recognition, from the Union2A list of employees employed by Respondent at the relevant timesherein was submitted in evidence by Respondentand to refuse to further bargain with it. CitingCarmi-chael 'Construction Co.,258 NLRB 226 (1981), the Gener-alCounsel contends that the existence of a valid collec-tive-bargaining agreement between Respondent and theUnion gave rise to the presumption of the Union's major-ity representative status.-The Union's April petition con-taining the signatures of a majority of the unit employeesare said to reinforce the presumption and dispute anyactual loss of the Union's majority support. Assailing Re-spondent's evidence discussed, infra, the General Counselasserts that no legitimate or valid objective basis existedto rebut the presumption regarding the Union's majoritystatus or to substantiate Respondent's claim that objec-tive considerations provided a basis for its good-faithdoubt of the Union's majority status. In short, accordingto the General Counsel, Respondent's actions constituteda breach of its collective-bargaining obligations in viola-tion of Section 8(a)(5) and (1) of the Act.As argued by the General Counsel, the existence ofthe unexpired collective-bargaining agreement betweenthe parties at the time of Respondent's admitted refusalto bargainraisesa dual presumption regarding theUnion's majority representativestatus, the first being thatthe Union enjoyed majority status at the time the con-tract was executed and the second being that the majori-ty status continued through the term of the bargainingagreement. SeePioneer Inn,228NLRB 1263 (1977),enfd. 578 F.2d 835 (9th Cir. 1978). In 'view of this dualpresumption arising from the bargainingagreement,lawful on its face, and in light of the presumptive appro-priateness of the collective-bargaining unit in which theUnion was certified by the Board and covered by thecollective-bargaining agreement, I conclude that theGeneral Counsel has, on the undisputed facts relatedabove, established a prima facie case of an unlawful re-fusal to bargain by Respondent. SeeTopMfg.Co., 594F,2d 223 (9th Cir. 1979).' The burden of rebutting the ex-istence of the violation under the circumstances is Re-spondent's.Carmichael Construction Co.,supra;PioneerInn,supra.C. Respondent's DefenseRespondent relies on a two pronged defense, the firstpremised on the contention that the unit in which theUnion was certified was either inappropriate or improp-erly established so that no bargaining order may beissued requiring Respondent to bargain in such a unit,and the second premised on Respondent's asserted "goodfaithdoubt" of the Union's majority representativestatus.3More specifically, with respect to its unit argu-ment, Respondent contends that since the unit was deter-mined, as a result of agreement between the Union andRespondent as expressed in the Stipulation for Certifica-tion the Board never fulfilled its obligations under Sec-tion 9(b) of the Act which requires it to "decide in eachcase whether . . . the unit appropriate` for the purposesof collective bargaining shall be the employer unit, craft3 "Majority representative status" as used herein refers to the desire ofa "majority of employees in the unit ... to have the union as their rep-resentative for collective-bargaining purposes "Celanese Corp,95 NLRB664, 671-672 (1951)1 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit, plant unit, or subdivision thereof . . . ." In supportof this position, Respondent relies onNLRB v. Cheme-tronCorp.,699 F.2d 148 (3d Cir. 1983), which held thatin determining an 8(a)(5) violation based on a subsequentrefusal to bargain where voluntary recognition was ex-tended to a union in a unit agreed to by the parties, theBoard must still determine that the unit is not contraryto the Act or Board policy before it may order the em-ployer to bargain in such unit. Respondent claims theBoard has never determined the appropriateness of theunit involved in the instant case.Further, with respect to the unitargument,and as ex-pressed in Respondent's answer to the complaint, theunit involved herein is inappropriate for it is inconsistentwith Board decisions regarding appropriate units in thehotel industry. In support of this argument, Respondentrelies primarily on a recent Board decision involving Re-spondent and the Union's International organization,At-lantaHilton & Towers,supra. In that case the Board re-fused to order Respondent to bargain in a previously cer-tified unit of housekeeping, laundry, public facility, andexhibit employees concluding that the union's certifica-tion in that unit should be revoked in light of the Board'sdetermination at Respondent's urging that an overall unitof Respondent's employees (but excluding the propertyoperations employees herein involved) was appropriate.Respondent contends herein that only an overall unit isappropriate, even including the property operations em-ployees.Finally,with respect to the unit, Respondent arguesthat it is inappropriate because it includes the "opera-tors" classification and operators, according to Respond-ent, are guards. Here, Respondent points out that Section9(b)(3) of the Act prohibits the Board from deciding aunit is appropriate if it includes guards with other em-ployees.With regard to its asserted good-faith doubt of theUnion's majority status, Respondent relies on the testi-mony of James H. Parsons, Respondent's human re-sources manager, John Duffey, manager of Respondent'sproperty operations department, and Donnie Chaney, asupervisor in the operations department. Parsons testifiedthat he participated along with General Manager Utnikin the decision to refuse to bargain with the Unionreached on 26 March. That decision was based, accord-ing to Parsons, on the decline in authorizations executedby employees for the checkoff of union dues over thepast 3 years, the general turnover of employees in theproperty operations department during 1984 and early1985, and statements by a number of unit employeesprior to the refusal to bargain indicating their nonsupportof the Union. More particularly in connection with theemployee statements, Parsons testified that in August orSeptember 1984, two employees of Respondent, RichardMyers and Jerry Millwood, approached him and statedthey were disenchanted with the Union and no longerwished for it to represent them. Parsons explained resig-nation procedures to them and gave them the time framewithin which they could revoke their checkoff authoriza-tions.Subsequently, on 5 April, Myers and Millwoodwrote separate typed letters to the Union stating theywere "canceling my `Dues Deduction Authorization."'The Union replied by letter dated 9 April stating that therevocations were untimely under the terms of authoriza-tion signed by them.4Parsons also testified that unit employee GranvilleGraham had made several complaints to him beginningin 1981 that the Union was keeping his salary down.Graham's latest remark about the Union, according toParsons,was in February when Graham remarked thathe hoped there would be no interruption in business "thisyear" by the Union because everybody could make quitea bit of money since the hotel was very busy. Graham'sremark was an apparent allusion to a strike by the UnionatRespondent's hotel in 1981. Similar remarks were at-tributed to Graham by Chaney. According to Chaney,Graham, who was never a union member, repeatedlycomplained about the Union.According to Parsons, employee Victor Blanco, wholeftRespondent's employment on 4 April, told Parsons inFebruary or March that he did not like the Union andsaid it was "no good for any of us," and added that hehoped he could get out of it. Parsons related that theprevious fall, probably in September, he had been toldby unit employee James Beasley that Beasley had attend-ed a union meeting, and that he had announced at themeeting that the Union "can't do anything for me." Par-sons added that Beasley said he was told by a union offi-cial that he better leave. Beasley further told Parsonsthat another employee whom Beasley did not identifytold him he had better watch his step or the Unionwould get him fired like it had another unit employeewho had been fired for writing obscenities on a lockerroom wall. Another employee had been discharged forsuch an offense and the implication of the remark toBeasley was that it was a frameup.Chaney testifiedconcerning a similar incident relatedto him by Beasley. He related Beasley told him aroundthe first of the year that employees John Noird and JerryAkins had told Beasley that if he did not support theUnion he would be terminated, because they had man-agement people say that once the Union was out, Beas-ley would be the first one to be fired.In February or March, Beasley and unit employeeForrestHolland were brought to Parsons by Chaney.They explained, according to Parsons, that they had exe-cuted checkoff authorizations and joined the Union onthe basis of representations concerning certain benefits,that they found the representations false, and wanted tocancel their dues-deduction authorizations. Both Beasleyand Holland on 1 March executed separate but identicalletters to the Union requesting to "remove and with-draw" their requests to join the Union. The letters didnot specifically refer to the checkoff authorizations eachexecuted on 16 January, nor does the record show a spe-cific response by the Union to these letters. On the otherhand, Beasley and Holland continued to be listed on thecheckoff sheets sent by the Union to RespondentthroughMay. Holland by a typed letter to the Union4Millwood sent a similar revocationletter to the Union on 15 Maysubsequentto Respondent's refusalto bargain. Myers left employment ofRespondenton 26 April. ATLANTA HILTON & TOWERS477dated 15 May advised the Union that he was cancelinghis dues-checkoff authorization.There were two final checkoff revocations producedby Respondent. These were separate but identicallytyped letters signed by unit employees Barry Thurmondand Allen Hampton stating simply that they were by theletter "canceling" their "dues deduction authorizations."Both letters were dated 15 May after the withdrawal ofrecognitionof the Union. There is no evidence thatHampton had ever signed a dues-checkoff authorization.He had, however, as already noted herein,signed aunion authorization card dated 22 April.While equivocal about the exact time, Parsons testifiedthat before the decision to withdraw recognition fromthe Union on March 28, he received an undated letterfrom unit employee Don Upton in which Uptonrelatedhe had been invited toa union meetingto find out moreabout the Union and added:The meeting was held at a local bar and beings[sic] that I do not drink I did not attend. I did tryto obtain as much information about the unionthrough talking with other employees and readingall available written material. Unfortunately, I wasnot able to find out very much. From what wasavailable I could find no viable reason to join.From the information that I could gatherIDoNotfeel that this union is representative of myselfor my fellow employees. My reason for saying thisis that only about 5 of tis [sic] members take anactive role in the union and 2 of those only whenthey are in trouble. It was told to me by the shopsteward that only three people showed up at thelastmeetingand that attendance is allways [sic] lowat the meetings. My reason for writting [sic] thisletter is to ask you to contact the proper authoritiesto investigate this union's effectiveness as I feel thatitmay be more of a henderance [sic] than a help inadvancing with the Hilton.In response to this letter, Parsons met with Upton andanswered Upton's questions about how he and other em-ployees, apparentlyunnamed,could get, out from undertheUnion. Parsons told Upton he could not take anactive role in the matter but Upton could contact theBoard "and/or get a petition signed by those employeeswho were not interested in being represented by theUnion." There was no evidence presented that Uptondid either of these things. On the contrary, Upton signedthe Union's petition designating the Union as his bargain-ing representative on 24 April.Chaney testified, however, that Upton on several oc-casions during the first part of the year and up throughMarch said he felt like the Union was not representingthe department and that he did not feel like he should beamember"and why other guys would because theydidn't offer additional benefits and stuff." Chaney, whoreported Upton's remarks to higher management whenhe heard them, testified he was surprised when Uptonapparently reversed his position on the Union and signedthe April "petition."Finally, Chaney testified that he heard several peopleexpress dissatisfactionwith the wages they received inthe union contract negotiated in 1984. He failed to speci-fy exactly how many or identify any specific complainer.Department Manager Duffey testified, but only gener-ally, that he heard comments of dissatisfaction about theUnion from several employees. These comments weremade over a period of 5 years, but Duffey said they in-creased in the latter part of 1984 and the first part of1985.He related that he recalled Union Steward Greyonce complain that the Union did not communicate withthe employees like it should. As a result, he asked Par-sons if there was a way thatmanagementcould informemployees when the timeframe wasup for them so theycould"withdraw" from the Union. According toDuffey,Parsons madea list of people on checkoff andthe dates when they could revoke their checkoffs. As the,employees became eligible to revoke their checkoffs,Duffey told them he had the information regardingcheckoff revocation if they were interested. He specifi-cally recalled passing such information to employeesMillwood,Myers, Sandy Brown, and Victor Blanco.However, only Millwood and- Myers of this group ap-pears to have used it.With respect to employee turnover in the unit, Re-spondent produced records that reflected that over thecalendar year 1984, out of a unit ranging from about 31to 45 employees, there was a turnover of about 21 em-ployees. For the first months of 1985, there was a turn-over of only three employees in the unit. With regard tothe reduction of employees on checkoff over the years,Respondent's records reflect that the first checkoff list,January 1981, revealed21 names.In subsequent monthsand years, the number of employees on checkoff fluctu-ated. In December 1983, the numberwas at 21 again,and over 1984 it ranged downward from 21 to 15 endingwith 16 in December. In 1985, it remained at 16 in Janu-ary and February, increased to 17 in March, anddropped to 135 in April.In defense of Respondent's adherence to its decision torefuse to bargain with the Union in the face of receipt oftheUnion'sApril petition, Parsons testified that Re-spondent discounted the list because there were peopleon the list who had previously expressed dissatisfactionwith the Union, specifically Beasley, Upton, and oneother employee whose name he could not recall. Fur-ther,Parsonstestified that Respondent had heard ofunion propaganda going around regarding what Re-spondent would do upon expiration of the bargainingagreement.More specifically, he said the propagandawas to the effect that employees would not have anyrepresentation, that the grievance procedure would bewithdrawn, that wages would be cut, that employeeswould lose benefits, and that a hit list had been devel-oped of employees to be fired. Parsons testified he heardof this propaganda through Supervisor Ed Gooden.Gooden was not called to testify herein.5This number excludes employees Beasley, Holland, Millwood, andMyers, who had submitted checkoff revocations on or before 5 April,and employees Blanco and Hansen, whose employment with Respondentended during April. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Analysis and Conclusions1.The unit issueWhile it is clear that Section 9(b) requires the Board todecide the appropriate bargaining unit"in each case,"the Board has followed a long established,practice ofpermitting parties in a representation case to stipulate tothe appropriateness of the unit and to various inclusionsand exclusions so long as "the agreement does not vio-late any express statutory provisions or established Boardpolicies."SCM Corp.,270 NLRB 885 (1984). This prac-ticewas justified and explained inTribune Co.,190NLRB 398 (1971),where the Board,responding to argu-ments of a dissenter that the Act gives the Board exclu-sive responsibility to determine the appropriateness of aunit and questioning whether the function of the Boardin determining voting eligibility should be any differentin stipulated unit casesthan in othercaseswhere theBoard initially determined the unit, stated:Parties that come before the Board have a specialinterest in securing the speedy resolution of ques-tions concerning representation.'To this end, wepermit parties to stipulate to the appropriateness ofthe unit,and to various inclusions and exclusions, solong as (a) their agreement is approvedby the Re-gionalDirector,and (b) their agreement does notviolate any express statutory provisions or estab-lished Board policies.Were we later,to review theirstipulation de novo,and make our own findings, wewould be undercutting the very agreement whichserved as the basis for conducting the election. Theview of our dissenting colleague has been specifical-ly rejected by reviewing courts. In one case,2 theCourt of Appeals for the Second Circuit said, withrespect to the Board's exclusion of an employee onthe basis of "community of interest":In our view no established Board policy orgoal of the Act is contravened by including [theemployee].We view community of interest as adoctrine useful in drawing borders of an appro-priate bargaining unit,a function well within thediscretion of the Board.But we do not concludethat the doctrine remains as an established Boardpolicy sufficient to override the parties' intentwhen the Board,in the interests of furtheringconsent elections,allows thepartiesto fix theunit.Other courts have said essentially the same thing.3In stipulated unit cases,,the Board's function is toascertain the parties'intentwith regard to the dis-puted employee and then to determine whethersuch intent is inconsistent with any statutory, provi-sion or established Board policy.'See,e.g.,AmalgamatedClothingWorkers of America, AFL-CIO v. NLRB(Sagamore Shirt Co.),365 F.2d 898, 902, 905(C.A.D.C).2TidewaterOilCo. v.NLRB,358 F.2d 363, 366.sNLRBv.J.J.CollinsSons,332 F.2d 523(C.A7),NLRB vThe Jochn Manufacturing Co.,314 F.2d 627(C A. 2).In approving the stipulated unit in the underlying rep-resentation case which culminated in the Union's certifi-cation,it is clear that the Regional Director concludedthat the unit did not violate any express statutory provi-sion or established Board policy.And nothing appears onthe face of theunitdescription which would in any wayhint that it was inconsistent with law or Board policy.On the contrary,it appears on its face to be a departmen-tal unit which without'more would not necessarily beconsidered inappropriate. Indeed, Respondent not onlyagreed to the unit but, following the Union's certifica-tion,bargained concerning employees in that unit formore than 4 years.It ill behooves Respondent to nowclaim that the unit is in fact inappropriate or that theBoard breached its statutory obligation in acceding tothe parties'stipulated unit.Respondent's reliance onChemetronCorp.,supra, ismisplaced for it is easily distinguished.In that case anemployer prior to negotiating a collective-bargainingagreement refused to bargain with a union it had initiallyvoluntarily recognized. Its defense was that the unit wasinappropriate.In considering the legality of the refusal tobargain,the Board rejected the employer's attempt to re-pudiatethe voluntaryrecognition and in doing so founditunnecessary to decide whether it would have foundthe unit involved in the recognition an appropriate one.258 NLRB 1202 (1981). The court, however, reversed,and remanded the case to the Board to determine the ap-propriate unit on the premise that the Board was re-quired by Section 9(b) to determine the appropriate unitand that it could not simply defer to a voluntary agree-ment between an employer and a union without makingany assessment that the unit identified within the agree-ment.was proper. In contrast to the situation inCheme-tron,and although the unit in the instant case was aproduct of the parties'agreement,the Board had ap-proved of the appropriateness of the unit by virtue of theRegional Director's initial approval of the stipulation sig-nifying that the unit was not contrary to statutory provi-sions of the Act or established Board policy.Respondenthere made no attempt to test the appropriateness of theunit or the Union's certification before entering negotia-tionswith the Union.The instant case is also distinguishable fromChemetronin that here the unit, whether or not initially inappropri-ate, has been buttressed and justified by a collective-bar-gaining history reflected in three successive bargainingagreements over a 5-year period.In this regard, the caseismoreanalogousto thesituation prevailing inInterna-tionalTelephone & Telegraph Corp. v. NLRB,382 F.2d366 (3d Cir. 1967), where the same court that decidedChemetronconcluded that while a Board unit determina-tion resulting in the union's certification in That case mayhave been initially improper,the parties continued over aperiod of 13 years to engage voluntarily in collectivebargaining so that any error in the original determinationof the bargaining unit or any breach of the Board's obli-gation under Section 9(b) could not justify the employ-er's refusal to bargain.See alsoOklahoma OsteopathicHospital v.NLRB,618 F.2d 633 (10th Cir. 1980). ATLANTA HILTON &TOWERS479Finally, stillwith respect toChemetron,the Board inaccepting the court's remand in that case acknowledgedthe court's opinion as establishing the law of that caseonly. 268 NLRB 335 (1983). In so doing the Board didnot indicate that it was reversing its policy outlined inTribune Co.,supra., On the contrary, the Board recentlyindicated its adherence to the policy and principles con-tained inTribune Co.,and that line of cases, inHollywoodMedical Center,275 NLRB 307 (1985). An administrativelaw judge is bound to follow announced Board policyand precedent until modified or reversed by the Boarditself or the Supreme Court. SeeWaco, Inc.,273 NLRB746 (1984);Consolidated Casinos Corp.,266 NLRB 988,993 (1983). The Board's initial certification of the Unionin the unit set forth herein is binding upon me. I there-fore find no merit to Respondent's arguments based onBoard noncompliance with Section 9(b).With respect to Respondent's contention that the unitis inappropriate under hotel standards, it is to be notedthat the Board determines units in the hotel industrybased on the community of employee interests reflectedin the facts peculiar to each case.77 Operating Co.,160NLRB 927 (1966), enfd. 387 F.2d 646 (4th Cir. 1967). Inshort, a finding of a hotelwide employee unit is in nosense automatic. It is also true, as found by the Board inAtlanta Hilton & Towers,supra, that there is a substantialintegration of employee functions and an existent com-munity of interest among employees of Respondent on ahotelwide basis.6 However, in that case, although findingno basis for separate units of housekeeping, laundr,ypublic facility, and exhibit employees on the one hand,and food and beverage employees on the other hand, theBoard still expressly excluded the property operationsemployees herein involved from any larger unit. Wheth-er it did so on the basis of the Union's certification in theproperty operations unit, the bargaining history, or Re-spondent's acquiescence in such exclusion is not clear.But it is clear the property operations employees wereexcluded thus indicating the appropriateness of a proper-ty operations employee unit notwithstanding factors pe-culiar to Respondent's operations outlined inAtlantaHilton & Towersor prevailing in the hotel industry gener-allywhich might have warranted their inclusion in alarger unit initially.Accordingly, I find no merit to Re-spondent's assertion that the property operations unit isinappropriate as not conforming with hotel industry unitstandards.Considering next,Respondent's contention that theunit is inappropriate because it contains employees em-ployed as guards, it is to be initially noted based on the6At the request of Respondent I have also taken official notice of an-other representation case involving Respondent's employees, Case 10-RC-12182. The petition in that case was filed by International Brother-hood of Firemen and Oilers, AFL-CIO, on 31 July 1980, seeking an elec-tion in a unit of Pax operators in Respondent's communications depart-ment. Respondent opposed the unit claiming only a larger unit of allhotel employees less statutory exclusions and the property operations em-ployees who were already separately represented was appropriate. Aftera hearing on 21 August 1980 the Regional Director's decision and orderin the case issued on 30 September 1980. The Regional Director agreedwithRespondent's position and dismissed the petition relying primarilyupon the significant role of the communications department in the totalintegrated operations of the hotel.undisputed and credible testimony of Union Representa-tive Draper that Respondent never raised such, a conten-tionwith the Union at anytime prior to the refusal tobargain, Indeed, even in its letter announcing its refusalto bargain no reference was made to the present guardcontention.And Respondent counsel's letter of 22 Maydid not mention such an issue. This failure suggests thespecious nature of Respondent's contention, and I fmdthe record confirms the absence of evidence establishingthat operators are guards. Such evidence reveals that Re-spondent employs three individuals classified as "opera-tors."They work in what is referred to as the "alpharoom" where their function is to monitor control systemsand panels, which indicate faults or problems in Respond-ent'smechanical systems. One panel pinpoints the loca-tion of any fires within the hotel. Upon indication of afire, the operator by telephone advises Respondent's se-curity employees of its location.7 In addition, operatorsmonitor control panels which indicateintrusionsthroughcertain hotel doors.When an intrusion is noted it is re-ported to the security guards by the operators. Otherpanels or instruments monitored by operators give alarmsfor intrusions at certain safes and cashier locations.Where an alarm is noted, the operators telephone the se-curity department. Operators are also directed to bar en-trance into the alpha room -by unauthorized persons in-cluding employees. However, it does not appear that thealpha room doors are locked at all times or at any par-ticular time or that operators have keys to the room. Ifan unauthorized person refuses to leave the alpha room,the operators may take no action on their own and arerequired to refer the matter to security guards.It is undisputed that operators are not armed or depu-tized as are Respondent's security personnel. Nor dothey wear the uniform of security personnel. They ap-parently have no guard functions outside the alpha roomand other than barring access of unauthorized employeesto the alpha room, they have no rule enforcement dutieswith respect to other employees.,As stated by the Board inDeluxe General Inc., 241NLRB 229 (1979):Review of the legislative history [of] Section9(b)(3) reveals that Congress drafted that provisionin order tominimizethe danger of divided loyaltythatmay arise when a guard is called upon to en-force the rules of his employer against a fellowunion member. Although the Board has construedSection 9(b)(3) to encompass nonplant guards, it hasnot departed from that section's strict requirementsthat employees found to be guards are those who"enforce against employees and other persons rulesto-protect property of the employer or to protectthe safety of persons on the employer's premises."[Footnotes omitted]In the instant case it is clear that operators are not en-trusted with the protection of Respondent's premises northe safety of persons on its premises. Respondent has a7Security employees independently monitor a separate fire alarmsystem which indicates the existence of a fire but not its location. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecurity division and undisputed guards for these pur-poses.The fact that the operators monitor, as part oftheir duties, panels or equipment which provide fire pro-tection and building security information does not estab-lish them as guards.See American District Telegraph Co.,160 NLRB 1130, 1138 (1966).8 Nor does the authority ofthe operators to bar other employees from the alpharoom make them guards where it is clear that they hadno special police powers to observe, report, or enforcerules against employees generally.Further, operators run no special risks of confrontationwith possible intruders. Under these circumstances, I findno risk of divided loyalties which was the congressionalconcern in enacting Section 9(b)(3). Rather, I concludethat the operators are essentially maintenance-type em-ployees with no more responsibility for protection of Re-spondent's property than any other unit employee ob-serving unauthorized personnel, employee or otherwise,in a restricted work area. I find the operators are notguards, and I therefore find the unit involved in this caseis not inappropriate due to the inclusion of the operatorclassification.From the foregoing I find that the unit in which theUnion was certified is not inappropriate for any of thereasons asserted by Respondent herein.were 17 employees on checkoff out of a unit of 34 em-ployees. This excludes two individuals from the checkofflist,Beasley and Holland, who had submitted checkoffrevocations on 1 March.9 It includes two employees, onehired on 28 March, who were serving a 30-day proba-tionary period for new employees provided for under thebargaining agreement, even though it is improbable thatthe Union had sought to enlist their membership due totheirprobationary status.These circumstances raisegrave doubts regarding the genuiness of Respondent'sgood faith where it relied on checkoff numbers as justi-fying its 28 March decision. That doubt was increased byParsons' incredible inability to recall on examination thenumber of employees in the unit when the decision wasmade. Nevertheless, if execution of a checkoff authoriza-tionwas a prerequisite to establishing majority supportthen perhaps the Union did not have majority support on28 March. However, the Board has long held with courtapproval that majority support is not to be confused withmajorityunionmembership.Thomas Industries,255NLRB 646 (1981);Petroleum Contractors,250 NLRB 604(1980);BarringtonPlaza& Tragniew,185NLRB 962(1970).And inTerrellMachine Co. Y. NLRB,427 F.2d1088 (4th Cir. 1970), enfg. 173 NLRB 1480 (1969), theFourth Circuit said at 1090:2.Respondent's good-faith doubt defenseIn light of the General Counsel's prima facie case, Re-spondentmust establish its good-faith doubt of theUnion's majority status. There are two prerequisites forsustaining such a defense. First, the doubt must be basedon objective considerations and, secondly, they must beraised in a context free of unfair labor practices. SeeCar-michaelConstructionCo., supra;ClubCal-Neva,231NLRB 22 (1977);Pioneer Inn,supra:Notwithstandingsuggestions in the record that Respondent's assistance tocertain employees in revoking their dues-checkoff au-thorizations may not have been' altogether lawful, therewere no complaint allegations on the point nor did theGeneral Counsel argue unlawful assistance by Respond-ent to employees in revoking checkoff authorizations orresigning from the Union. Aside from the refusal to bar-gain, the complaint alleges no other unfair labor prac-tices by Respondent. Accordingly, it must be concludedthatRespondent's asserted good-faith doubt has beenraised in a context free of unfair labor practices. There-fore,only the objective basis of Respondent's doubtherein need be considered.At the outset, it is clear that Respondent has not estab-lished that the Union did not in fact lack majority em-ployee support on 28 March when Respondent decidedto refuse'to bargain' with the Union and initially deposit-ed in the mail a letter to the Union to that effect. Atbest,Respondent's records reflected that in March there8 But seeAeroguild, Inc.,119 NLRB 329 (1957), cited in Respondent'sbrief where the Board found an employee to bea guardwhere the em-ployee was initially apprised of unauthorized plant entry by a burglaralarm system. However, the case is distinguishable on the basis that theemployee had specific instructions and authority to bar all plant entry. Itmay be further distinguished on the premise that the record in that casecontained evidence that the employee also had investigative duties when-ever the alarm system sounded.A showing that less than a majority of the employ-ees in the bargaining unit were members of theunion or paid union dues [is] not the equivalent ofshowing lack of union support. Manifestly .. .many employees are content neither to join theunion nor to give it financial support but to enjoythe benefits of its representation. Nonetheless, theunion may enjoy their support, and they may desirecontinued representation by it.Thus, the absence of a majority of employees from acheckoff list does not establish a lack of majority unionsupport. This principle, I conclude, applies whether ornot the number of employees on checkoff at the time ofthe refusal to bargain results from a sharp decline or agradual one. Certainly, the wisdom of the principle isdemonstrated by the majority support of the Union re-vealed in the Union's April "petition" which was signedby Beasley who had earlier sought to resign from theUnion and revoke his checkoff authorization, and Uptonwho had earlier been critical of the Union.1 ° According-ly, I find the bare absence of a majority of employees oncheckoff at the time of Respondent's refusal to bargaindoes not establish an objective basis for Respondent'sdoubt of the Union's representation status.I likewise conclude that Respondent's other evidencefails to establish, either the Union's actual loss of majority9This numberalso excludes one employee, Bennie Thurmond, whoseabsence from the Union's March and April checkoff listswas unexplainedalthoughhis name wason the February and May lists. His checkoff au-thorization was forwarded with the February list. There was no evidencethat Thurmond sought to revoke the authorization before 15 May whenhe did send a revocation to the Umoncancelingthe checkoffio I find noprobative evidence on the record herein thatestablishesany misconduct on the part of the Umonin connectionwith obtainingsignatureson the "petition." ATLANTA HILTON &TOWERS481status or the basis for objective considerations justifyingRespondent's claimed good-faith doubt. Viewing suchother evidence outlined herein in the light most favor-able to Respondent reveals that only two employees,Myers and Millwood, told management officials thatthey did not wish for the Union to represent them anylonger.The comments and actions attributed by Re-spondent to other unit employees, Blanco, Graham,,Beasley, Holland, and Upton, are less clear as a total re-jection of the Union as bargaining representative as op-posed to rejection of membership in the Union. Clearly,the remarks attributed to Graham, who had never been aunion member, amounted to no more than general criti-cism of the Union which the Board has held does not in-dicate a rejection of the union as collective-bargainingrepresentative, SeeThomas Industries,supra;Retired Per-sons Pharmacy,210 NLRB 443, 446 (1974), enfd. 519F.2d 486 (2d Cir. 1975). But even assuming that the re-marks attributed to all seven" of the foregoing employ-ees did constitute their personal rejection of the Union ascollective-bargaining representative, they compromiseonly a small minority of the unit employees. Rejection ofunion representationby a small minority of unit employ-ees is not sufficient to support a reasonable doubt of theUnion's continuing majority status.Odd Fellows RebekahHome,233 NLRB 143 (1977). In sum,, Respondent hasshown only that in a unit of never less than 31 employ-ees, a total of 9 employees either expressed dissatisfactionwith the Union and/or revoked their checkoff authoriza-tion cards and resigned from the Union.Nor do any of the statements attributed to unit em-ployees by Respondent establish that a majority of otherunit employees rejected the Union. Upton's letter to Par-sons to the effect he did not feel the Union was repre-sentative of himself and the other unit employees wasnothing more than conjecture and opinion. It was notbased on an actual survey by Upton. Upton's opinionand the factors he relied on do not, I conclude, provide avalidobjective basis for Respondent's doubt of theUnion's majority status. Lack of interest in union activi-ties or a disinclination to join the union does not implyopposition to the union as bargaining representative. Re-tired Persons Pharmacy,supra, 519 F.2d 486, 490.Finally,with respect to Respondent's argument re-garding turnover as contributing to Respondent's doubtof the Union's majority status, the Board has held thatthere is a presumption that "new employees will supportthe union in the same proportion as those employeeswith more seniority."Pioneer Inn,supra at 1266. Thatpresumption has not been rebutted here. Moreover, andin any event, turnover in the instant case was confined toa relatively small group of unit employees. Close exami-nation of the employee list entered into evidence by Re-spondent and showing dates of hire reveals that 24 of the34 employees in the unit on 28 March had been em-ployed prior to the effective date of the latest bargainingagreement, 1 June 1984. Thus, the turnover was among11 It shouldbe noted that four of thesameseven,Myers, Millwood,Beasley, andHolland revoked or attempted to revoke their checkoff au-thorizationsAs noted the two additional employees who sought torevoke checkoffauthorizations,Thurmond and Hampton, did not do sountilMay after the refusal to bargainroughly 10 employees in the unit, a small minority. ToRespondent's knowledge 16 of the 24 employees not af-fected by turnover were on dues checkoff. Selection ofthe Union for representation by only 2 employees replac-ing any of the 10 affected by turnover would be suffi-cient to continue the Union's majority status. Any pre-sumption by Respondent that 9 or more of this 10 wouldnot desire union representation would appear to be basedmore on wishful thinking thananyreasonably based ex-pectation. Accordingly, I find the turnover here to be in-sufficient to constitute a factor substantiating a good-faith doubt of the Union's majority status.Considering all the foregoing factors relied on by Re-spondent in its defense, both individually and collective-ly, I find no reasonable objective basis to support Re-spondent's good-faith doubt of the Union's majoritystatus when it withdrew recognition from the Union andrefused to bargain with it. I therefore find that Respond-ent violated Section 8(a)(5) and (1) of the Act as alleged.CONCLUSIONS OF LAW1.The Respondent, ACL Corporation d/b/a AtlantaHilton & Towers, is an employer within the meaning ofSection 2(6) and (7) of the Act.2.International Brotherhood of Firemen and Oilers,AFL-CIO Local 288is a labor organizationwithin themeaningof Section 2(5) of the Act.3.The Union is now and has been at all material timesthe exclusive majority representative of all employees inthe following bargaining unit found to be appropriate:All full-time and regular part-time employees em-ployed by the employer at its Atlanta, Georgia fa-cility, in the Property Operations Department in-cluding electricians, TV technicians, mechanics, op-erators,plumbers helpers, carpenters, carpet-men,upholsterers, printers and locksmiths, but excludingalloffice clerical employees, professional employ-ees, guards, and supervisors as defined in the Act.4. By withdrawing recognition from the Union, and byrefusing thereafter to bargain with the Union on'request,Respondent has refused to bargain collectively with theUnion as the exclusive collective-bargaining representa-tive of its employees in violation of Section 8(a)(5) of theAct.5.By the conduct set forth in Conclusion of Law 4above, Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaran-teed them in Section 8(a)(l) of the Act.6.The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has violated the Act incertain respects, I shall recommend that Respondent berequired to cease and desist therefrom. Respondent willbe required to recognize and, on request, bargain withthe Union and to post an appropriate notice to employ-ees. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed13(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.ORDERThe Respondent, ACL Corporation d/b/a AtlantaHilton & Towers, Atlanta, Georgia, its officers,agents,successors, and assigns, shall1.Cease and desist from(a)Withdrawing recognition from, and refusing to bar-gain collectively with, the Union as the exclusive bar-gaining representative of employees in the following ap-propriate unit:All full-time and regular part-time employees em-ployed by the employer at its Atlanta, Georgia fa-cility, in the Property Operations Department in-cluding electricians, TV technicians, mechanics, op-erators,plumbers helpers, carpenters, carpet-men,upholsterers, printers and locksmiths, but excludingalloffice clerical employees, professional employ-ees, guards, and supervisors as defined in the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request bargain collectively with InternationalBrotherhood of Firemen and Oilers, AFL-CIO Local288, as the exclusive bargaining representative of its em-ployees in the aforesaid unit and, if an understanding isreached; embody thesame in a signedagreement.(b) Post at its Atlanta, Georgia facility copies of theattached noticemarked "Appendix."13 Copies of thenotice, on forms provided by the Regional Director forRegion 10, after being signed by the Respondent's au-thorized representative; shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.12 If no exceptions are filed as provided by Sec 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.13 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT withdraw recognition from or refuse tobargain with International Brotherhood of Firemen andOilers,AFL-CIO Local 288 as the exclusive representa-tive of employees in the following appropriate unit:All full-time and regular part-time employees em-ployed by the employer at its Atlanta, Georgia fa-cility, in the Property Operations Department in-cluding electricians, TV technicians, mechanics, op-erators,plumbers helpers, carpenters, carpet-men,upholsterers, printers and locksmiths, but excludingalloffice clerical employees, professional employ-ees, guards,and supervisors as definedin the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL recognize and, on request, bargain collec-tivelywith the aforesaid Union as the exclusive repre-sentative of all the employees in the appropriate unit de-scribed above with regard to rates of pay, hours of em-ployment, and others terms and conditions of employ-ment and, if an understanding is reached, embody suchunderstanding in a signed agreement.ACL CORPORATION D/B/A ATLANTAHILTON & TOWERS